DETAILED ACTION
This Action is a response to the reply received 17 December 2020. Claims 1-2, 6-7 and 10 are amended; no claims are added or canceled. Claims 1-10 remain pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida, Hirohisa, U.S. 2013/0246001 A1 (hereinafter referred to as “Uchida”) in view of Doster et al., U.S. 2014/0075138 A1 (hereinafter referred to as “Doster”).

Regarding claim 1, Uchida teaches: An information processing apparatus comprising: a memory in which a monitor program is stored; and a processor coupled to the memory (Uchida, e.g., FIG. 22, CPU 101 and storage devices 102-103) and configured to:
	execute the monitor program with a first amount of information contained in log information to be output during an execution of the monitor program (Uchida, e.g., FIG. 2, showing normal CPU status wherein hardware log monitoring has a first frequency, and CPU status and CPU utilization monitoring each have a second monitoring frequency. Examiner’s note: “log information” is information that can be logged. An amount of information contained in log information, therefore, can represent a proportional amount, a ratio, a percentage, or a frequency of all information that can be logged that is actually output. This interpretation is consistent with Applicant’s disclosure at FIG. 6 and Spec. ¶59);
	detect an occurrence of a failure while the monitor program is being executed with the first amount (Uchida, e.g., ¶¶51-52, “When a change in status is detected from the status information stored in the status information storage unit 12, the abnormality monitoring unit 5 changes the frequency of status monitoring on the relevant servers to be monitored 2 and on monitoring items … abnormality monitoring unit 5 changes the frequency of log monitoring on the corresponding servers to be monitored 2 and on monitoring items, and notifies the log monitoring unit 7 of the changed frequency of log monitoring …” See also, e.g., ¶67, “status acquisition unit 51 monitors the status information storage unit 12 on a regular basis to detect a change in the status information …” and more generally FIGs. 5-12 wherein the determination of a change in status results in a search for an appropriate change in monitoring frequency, a generation of a monitoring frequency change instruction, and processing of the instruction);
	change an amount of the information contained in the log information from the first amount to a second amount larger than the first amount, when the occurrence of the failure is detected while the monitor program is being executed with the first amount; execute the monitor program with the second amount (Uchida, e.g., FIG. 2, showing CPU error status, wherein hardware log, CPU status, and CPU utilization monitoring frequencies each different amounts than the normal status frequencies);
	change the amount of the information contained in log information from the second amount to a third amount smaller than the second amount, when the occurrence of the failure is not detected while the monitor program is being executed with the second amount; execute the monitor program with the third amount (Uchida, e.g., FIG. 2, showing CPU warning status, wherein hardware log, CPU status, and CPU utilization monitoring frequencies each different amounts than the normal status frequencies and error status frequencies).
	Uchida does not teach analyzing the log information when the occurrence of the failure is detected while the monitor program is being executed with the second or third amount. However, Doster does teach: analyze the log information, when the occurrence of the failure is detected while the monitor program is being executed with the second amount or executed with the third amount (Doster, e.g., ¶47, “If the logging program 8 detects an error during processing of the data set being monitored or if it has been signaled by another program that an error has been detected … log user interface 20 may provide a log analysis tool … to permit the user to filter the logged updates in the log data sets …” Examiner’s note: an error or warning condition is detected during second or third amount execution of the monitor program of Uchida) for the purpose of completing an analysis of log information if one or more errors have been detected during an execution (Doster, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing monitoring of one or more aspects of a computing device of Uchida to provide for analyzing the log information when the occurrence of the failure is detected while the monitor program is being executed with the second or third amount because the disclosure of Doster shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing monitoring of one or more aspects of a computing device to provide for analyzing the log information when the occurrence of the failure is detected while the monitor program is being executed with the second or third amount for the purpose of completing an analysis of log information if one or more errors have been detected during an execution (Doster, Id.).

Claim 6 is rejected for the reasons given in the rejection of claim 1 above. Examiner notes that with respect to claim 6, Uchida further teaches: A computer-readable non-transitory recording medium having stored thereon a program that causes a computer to execute a procedure (Uchida, e.g., FIG. 22 and ¶¶136-140 describing a computing system including stored code that may be read from a recording medium by a computer to perform the operations disclosed).

Regarding claim 2, the rejection of claim 1 is incorporated, and Uchida further teaches: wherein the processor is further configured to: generate information that indicates a failure location of the monitor program when the occurrence of the failure is detected while the monitor program is being executed with the first amount (Uchida, e.g., ¶115, “how processes are operated when an error has occurred in the CPU of the server to be monitored 2A …” See also, e.g., FIG. 19A-F and ¶¶118-125, describing, in response to detecting the CPU error in the specific server, generating a monitoring change instruction to change one or more monitoring frequencies for the server);
	adjust the amount of the information contained in the log information to be output at the failure occurrence location to the second amount, when the monitor program is executed with the second amount; and adjust the amount of the information contained in the log information to be output at the failure occurrence location to the third amount, when the monitor program is executed with the third amount (Uchida, e.g., FIG. 2, showing changes to log amounts simultaneous to changes in monitoring amounts when error or warning conditions occur (i.e. consistent with third and second amounts respectively as disclosed above with respect to claim 1 and incorporated herein)).

Regarding claim 3, the rejection of claim 1 is incorporated, and Uchida and Doster further teach: wherein the processor is further configured to: thin out a log output from the monitor program, when the occurrence of the failure is not detected while the monitor program is being executed with the third amount (Uchida, e.g., FIG. 2, showing CPU warning status, wherein hardware log, CPU status, and CPU utilization monitoring frequencies each different amounts than the normal status frequencies and error status frequencies and wherein the amount ; and
	analyze the thinned out log, when the monitor program is being executed with the third amount, when the log is thinned out, and when the occurrence of the failure is detected (Doster, e.g., ¶47, “If the logging program 8 detects an error during processing of the data set being monitored or if it has been signaled by another program that an error has been detected … log user interface 20 may provide a log analysis tool … to permit the user to filter the logged updates in the log data sets …” Examiner’s note: an error or warning condition is detected during second or third amount execution of the monitor program of Uchida).

Claims 7-8 are rejected for the reasons given in the rejections of claims 2-3 above.

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Doster, and in further view of Lin, Wei-Chih, U.S. 8,769,252 B2 (hereinafter referred to as “Lin”).

Regarding claim 4, the rejection of claim 1 is incorporated, but Uchida in view of Doster does not teach that the monitor program is performed by a BIOS and that the processor is configured to detect a hang-up of the monitor program as the failure. However, Lin does teach: wherein the monitor program is performed by a Basic Input/Output System (BIOS) (Lin, e.g., FIG. 2, wherein the BIOS chip monitors a keyboard controller monitor and vice-versa), and
	wherein the processor is configured to detect a hang-up of the monitor program as the occurrence of the failure (Lin, e.g., FIG. 2, wherein it is determined that one or more of the ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing monitoring of one or more aspects of a computing device of Uchida in view of Doster to provide that the monitor program is performed by a BIOS and that the processor is configured to detect a hang-up of the monitor program as the failure because the disclosure of Lin shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for performing monitoring of one or more aspects of a computing device to provide that the monitor program is performed by a BIOS and that the processor is configured to detect a hang-up of the monitor program as the failure for the purpose of performing monitoring in a computer hardware environment and determining whether the monitor program has hung up (Lin, Id.).

Claim 9 is rejected for the reasons given in the rejection of claim 4 above.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Doster and Lin, and in further view of Atherton et al., U.S. 2017/0060807 A1 (hereinafter referred to as “Atherton”).
Regarding claim 5, the rejection of claim 4 is incorporated, but Uchida in view of Doster and Lin does not teach an extension slot over which an extension device is mounted and log information output from registers of the slot and the device. However, Atherton does teach: an extension slot over which an extension device is mounted (Atherton, e.g., FIG. 1, e.g., slots 112a-n and expansion (extension) devices 110a-n),
	wherein the log information that is output while the monitor program is being executed with the second amount includes information acquired from a register of the extension device and information acquired from a register of the extension slot (Atherton, e.g., ¶46, “… initialize a plurality of expansion bus registers, each expansion bus register being associated with an expansion bus slot, monitor for flow control packets on an expansion bus; extract flow control data from the flow control packets, the flow control data relating to a plurality of expansion devices operating on the expansion bus, and write flow control data to the plurality of expansion bus registers based on the flow control packets …” Examiner’s note: packet information from a device is written to an expansion bus register associated with the slot to which the expansion device is connected. This information is then used to determine expansion arrangement optimization to maximize throughput. That is, information from the extension device is logged into an associated register, which is then used by a different process to perform an analysis) for the purpose of gathering log data from a plurality of physical hardware locations (Atherton, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for performing monitoring of one or more aspects of a computing device of Uchida in view of Doster and Lin to provide for an extension slot over which an extension device is mounted and log information Id.).

Claim 10 is rejected for the reasons given in the rejection of claim 5 above.

Response to Arguments
In the Remarks, Applicant Argues: “Uchida does not appear to disclose executing or changing as claimed” (Resp. at 7). While Uchida illustrates the frequency of monitoring for the hard log, among others, it does not appear to disclose “execut[ing] the monitor program which a first amount of information contained in log information to be output during [an] execution of the monitor program” as claimed (id.). “Additionally, the frequency of the monitoring disclosed in Uchida does not appear to represent an amount of information contained in the hard log, and, therefore, the frequency of the monitoring of Uchida is not ‘a first amount of information contained in log information’ as claimed” (id. at 8). Accordingly, the rejections of claims 1 and 6 should be withdrawn (id.).
	The rejections of the remaining claims should be withdrawn based at least on their dependence from claims 1 and 6 (id. at 8-9).

Examiner’s Response: While Applicant cites Examiner’s discussion of FIG. 2, there is no discussion of the applicability of at least ¶¶51-52 and 67 and FIGs. 5-12 of Uchida as cited at pages 3-4 of the Non-Final Rejection. In this portion of Uchida, a change in status is detected, and in response thereto, a different amount of information contained in the log information is output, wherein in the case of a failure being detected, said amount is higher than a previous amount.
	In particular, the amendment updates the phrasing from “a first amount of log information” to “a first amount of information contained in log information.” If an appropriate interpretation of the term “log information” is “information that can be logged”, then an amount of information contained in log information can be an amount or a ratio of information that can be logged that is output relative to the entire corpus of information that can be logged. This is consistent with the Specification’s example at FIG. 6 and ¶59, wherein “controller 514 sets the amount of information of log output during execution of the monitoring target program 521 to a second setting value which is larger than a first setting value set before the detection of the failure occurrence.” Accordingly, Examiner is not persuaded that the claims distinguish over the teachings of Uchida.
	Accordingly, the rejections are maintained under the new grounds set forth in full above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by Examiner.
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art 
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191